Citation Nr: 1751529	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  16-55 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to substitution as the claimant due to the death of the Veteran. 

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for substitution or accrued benefits purposes.

3. Entitlement to service connection for a left knee disorder to include residuals of a total knee replacement, for substitution or accrued benefits purposes.

4. Entitlement to service connection for a right knee disorder to include residuals of a total knee replacement, for substitution or accrued benefits purposes.

5. Entitlement to service connection for prostate cancer, for substitution or accrued benefits purposes.

6. Entitlement to service connection for leukemia, for substitution or accrued benefits purposes.

7. Entitlement to service connection for heart disorder to include post-operative residuals of pacemaker and stent implantation, for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from November 1946 to May 1950 and from October 1950 to February 1952.  He died in April 2017.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was transferred to the St. Petersburg, Florida RO in April 2015.

In July 2017, the Board dismissed the Veteran's claims for service connection for COPD; a left knee disorder to include residuals of a total knee replacement; right knee disorder to include residuals of a total knee replacement; prostate cancer; leukemia; and a heart disorder, to include post-operative residuals of pacemaker and stent implantation, due to his death.  However, since the claimant had filed a request to be substituted for the Veteran, the Board remanded that issue to the RO for adjudication.  No action has been taken to determine if the claimant can be substituted for the Veteran for the purpose of continuing his service-connection claims that were pending at the time of his death. 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to his death, the Veteran filed claims of entitlement to service connection for COPD; a left knee disorder to include residuals of a total knee replacement; right knee disorder to include residuals of a total knee replacement; prostate cancer; leukemia; and a heart disorder, to include post-operative residuals of pacemaker and stent implantation.  After his appeals were perfected and certified to the Board for adjudication but before the Board issued a decision, the Veteran died.  As a matter of law, Veterans' claims do not survive their deaths, and in July 2017, the Board dismissed the Veteran's claims.  However, in that dismissal order the Board also noted that the claimant had filed a VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant, and remanded the issue to the RO so that the RO could determine whether she could be substituted as the Veteran for the purpose of processing the claims to completion. 

In the remand directives, the Board ordered the RO to provide the claimant and her representative with a written decision addressing her May 2017 request to substitute as the Veteran in the matters that were pending at the time of his death.  Unfortunately, no action has been taken.  Accordingly, another remand is required to allow for substantial compliance with the Board's July 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

All other issues listed above are inextricably intertwined with the issue of whether the claimant can be substituted as the Veteran for the purpose of processing his claims to completion; thus, adjudication of the service connection claims must be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the claimant and her representative with a written decision addressing her May 2017 request to substitute as the Veteran in the matters that were pending at the time of his death.  Allow an appropriate opportunity for the submission of additional argument and evidence.  See 38 C.F.R. § 3.1010(f) (2017).

2. If the request for substitution is granted, undertake any additional notification and/or development deemed warranted and adjudicate all claims under the provisions of 38 U.S.C.A. § 5121A.  This includes pertinent development under 38 C.F.R. §3.311(b) and (c) (2017), to include but not limited to referral of claims to the Under Secretary for Benefits to determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's prostate cancer and/or leukemia was related to his active duty service, including his claimed inservice ionizing radiation exposure.  The opinion should be based on a dose estimate which contemplates all the information noted above.

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to any recognized claimant and their representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The claimant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


